Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 02/16/2022 Amendment in the application of Tang et al. for the "USER DEVICE, AND METHOD FOR INTER-
USER-DEVICE SENDING AND RECEIVING OF POSITIONING SIGNAL" filed
07/27/2020.  This application is a continuation of PCT/CN2018/075494, filed 02/06/2018.  The amendment and response have been entered and made of record.  Claims 1-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Ryu et al. (US#10,531,258) in view of Chae (US#10,939,417) as proposed in the office In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant's arguments with respect to the rejected claim 1 that the cited references fail to teach or suggest the "Positioning Reference Signal - PRS" (pages 7-8).  However, Ryu et al. (US#10,531,258) is applied herein for the teaching of activation of a positioning function/ operations in a communication system supporting a D2D scheme, in which a positioning signal (PRS) required for the target D2D device to perform a positioning operation.  As seen in Fig. 13 for procedure of operating a reference D2D device in a communication system supporting a D2D scheme.  The target D2D device receives a positioning signal (PRS) from a reference D2D device in step 1315 and goes to step 1317. In step 1317, the target D2D device performs a positioning operation based on the positioning signal (PRS), and reports a positioning result to the reference D2D device.  As seen in Fig. 10, in step 1017, the signal for positioning of the target D2D device may be a DMRS or SRS included in a PSDCH signal being a discovery channel signal or a PSSCH being a data channel signal, or a separate positioning signal see Figs. 9-10, 12-13; Col. 34, lines 35-45; Col. 35, lines 26-42 & Col. 39, lines 1-11: positioning function/operations includes PRS in a communication system supporting a D2D scheme).  Furthermore, Chae (US#10,939,417) teaches a method for a user equipment (UE) to transmit and receive PRS included in a PSCCH (physical sidelink control channel) and a PSSCH (physical sidelink shared channel)( Col. 17, lines 16-63: PRS used to estimate geographical position information about a UE).
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to 

7.       Claims 1-5, 7-10, 12-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryu et al. (US#10,531,258) in view of Chae (US#10,939,417).
	Regarding claims 12, the references disclose a novel method and system for facilitating inter-user-device sending and receiving of positioning signal, according to the essential features of the claim.  Ryu et al. (US#10,531,258) discloses a user device, comprising a processor, which when running programs thereon, causes the user device to (see the Abstract, Figs. 10, 12; Col. 3, line 64 to Col. 5, line 51: detecting a location in a communication system supporting a device-to-device (D2D) scheme): send a positioning reference signal on a communication interface; and perform information transmission on at least one of a physical sidelink control channel (PSCCH) or a physical sidelink shared channel (PSSCH)(Col. 21, lines 20-39: transmitting/receiving PSCCH/PSSCH between D2D devices & activation of a positioning function in a communication system supporting a D2D scheme), wherein the information transmission on the at least one of PSCCH or PSSCH indicates a relevant attribute of the positioning reference signal (Col. 21, lines 20-39 & Col. 26, lines 53-64: the reference D2D devices broadcast PSSCH signals include the ID of the target D2D device which is to be positioned).  It’s also noted that, in the D2D communications defined in LTE, conduct the positioning operation (e.g., measurements of DL-PRS, transmission of UL-PRS, etc.) for the selected positioning in which the first positioning signal, the second positioning signal, or both, comprise a Sidelink Positioning Reference Signal 
Although, Ryu references does not disclose expressly the positioning reference signal.  However, the downlink RSs are categorized into Positioning RS, which is used to estimate geographical position information about a UE (Figs. 5-9; Col. 4, lines 8-28 & Col. : detecting the location of a target D2D device in a communication system supporting a D2D scheme. At step 921 for transmitting a positioning signal - PRS).  In the same field of endeavor, Chae (US#10,939,417) teaches in the downlink RSs which are categorized into the Positioning RS used to estimate geographical position information about a UE in a device-to-device (D2D) communication (Col. 17, lines 16-63). 
Regarding claim 13, the reference further teach wherein indicating the relevant attribute of the positioning reference signal by at least one of a time position or frequency position of performing the information transmission on the at least one of PSCCH or PSSCH (Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36: the target D2D device 613/813 acquires/transmits the positions of time/frequency resources of the PSSCH signals).
Regarding claims 14, 19, the reference further teach wherein the relevant attribute of the positioning reference signal includes at least one of time position, frequency position, or signal Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36).
Regarding claims 15, 16, the reference further teach wherein a time/frequency position of the positioning reference signal is the same as the time/frequency position of performing the information transmission the at least one of PSCCH or PSSCH (Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36).
Regarding claim 18, the reference further teach wherein indicating the relevant attribute of the positioning reference signal by content of information transmitted by the at least one of PSCCH or PSSCH (Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36).
Regarding claims 1-5, 7-10, they are method claims corresponding to the apparatus claims 12-16, 18-19 above.  Therefore, claims 1-5, 7-10 are analyzed and rejected as previously discussed in paragraph above with respect to claims 12-16, 18-19.	
Regarding claim 20, this claim differs from claims Ryu et al. (US#10,531,258) in view of Chae (US#10,939,417) in that the claims recited a computer program product for performing the same basis of steps and method of the prior arts as discussed in the rejection of claims 1, 12 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Ryu in view of Chae for performing the steps and method as recited in the claims with the motivation being to provide the efficient enhancement for providing inter-user-device sending and receiving of positioning signal in D2D communications, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently facilitating inter-user-device sending and receiving of positioning signal, and would have applied Chae’s novel use of the a user equipment (UE) to transmit and receive a PSCCH (physical into Ryu’s system for detecting a location in a communication system supporting a device-to-device (D2D) scheme.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Chae’s method and device for transmitting/receiving PSCCH and PSSCH by terminal in wireless communication system into Ryu’s location detection apparatus and method in communication system supporting D2D scheme with the motivation being to provide a UE and method for inter-user device sending and receiving of positioning signal.
Allowable Subject Matter
8.	Claims 6, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein indicating the relevant attribute of the positioning reference signal by the at least one of time position or frequency position of performing the information transmission on the at least one of PSCCH or PSSCH, comprises: only the first user device allocated with at least one of a specific time position or a specific frequency position of the at least one of PSCCH or PSSCH is allowed to send the positioning reference signal; wherein, indicating the relevant attribute of the positioning reference signal by the characteristics of the DMRS comprised in the information transmitted by the at least one of PSCCH or PSSCH, comprises: indicating the relevant attribute of the positioning reference signal by cyclic shift of the DMRS comprised in the information transmitted by the at least one of PSCCH or PSSCH, as specifically recited in the claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this 
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Mar. 16, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477